Mr. President, first of all, I
would like to congratulate you on your election as
President of this session of the General Assembly and
to thank your predecessor, Mr. Ping, for all his efforts
during his tenure. I would like also to thank the
Secretary-General, Mr. Kofi Annan, for all his
endeavours in seeking the preservation of this great
institution’s integrity as well as world peace.
This year’s session of the General Assembly
comes days after a landmark meeting of world leaders
at which they adopted a blueprint that aims to increase
the efficiency of the United Nations in the prosecution
of human rights abuses and in the preservation of
world peace and security. Moreover, that instrument
calls on all to move forward with a much-needed,
comprehensive programme of reforms at the United
Nations, including in the Security Council.
This clearly demonstrates our faith in the primacy
of the role of the United Nations in the preservation of
world peace, as the embodiment of our collective
desire and will, and as the legitimate body for crisis
resolution within the framework of every individual
State’s sovereignty.
Truly, the only way out of this dangerous impasse
is a return to a multipolar world order, based on the
rule of international law and justice and on respect for
every nation’s sovereignty. Moreover, such a wise
approach should be complemented by serious and
concerted efforts to fight poverty and oppression and,
consequently, the root causes of terror.
The core values of a democratic and just world
are best served by enhancing the capabilities of the
United Nations and its instruments, and by reinforcing
in-house democratic values. This institution should
remain the primary defender of such human values as
freedom, justice and peace.
The advances in telecommunications and
information technologies, signature traits of
globalization, have led to a withering of geographical
boundaries, along with a strengthening of multinational
corporations, and hence the need for a new approach to
tackling our world’s problems in international
relations. The “crumbs” from the rich nations have
become insufficient to satisfy the needs of a third
world seeking to extract itself from backwardness and
to eradicate poverty and disease. Those ailments have
spread beyond the boundaries of the great development
divide and serve as a stern wake-up call and a ticking
bomb for us all to heed.
That is why it is imperative to call for a serious
and urgent dialogue between North and South, for
rapid and eased transfer of technological advances and
capital, and for bolstering the development of those
nations that seek modernity. Moreover, it is crucial to
encourage interaction and cooperation between
developing States through such forums as the summit
that was held in Brasilia last May, where Arab nations
met the nations of South America. Lebanon looks
forward to the follow-up meetings of the Brasilia
summit, considering the importance of cooperation
between those two important geographic blocs.
At this juncture, it is logical to ask whether
extremism, terrorism and wanton violence against
innocent civilians are the by-products of the
environment of seclusion and deprivation. In view of
the rapid spread of terrorism, we feel that the approach
to countering the plague of terrorism remains
superficial and unable to tackle the root causes of the
plague.
Having suffered the awful consequences of that
plague, Lebanon was always a bellwether in
condemning all terrorist acts around the world. That is
because few nations have so endured and continue to
endure the consequences of that evil. That is why we
know that an effective anti-terror campaign requires an
environment of constructive cooperation worldwide,
remote from politically motivated campaigns of
vilification, and as a platform for a clear definition of
7

terrorism, remote from the wilful or unintended
conflation of the inalienable right of people to fight
occupation and acts of wanton terror.
Therefore, and in order to conclusively win the
war on terror, the security approach should be
complemented by mid- and long-term approaches
aimed at resolving political crises in order to deprive
the terrorists of all legitimacy. That is why tackling the
problems of oppression and occupation, along with
bolstering development, education and the attainment
of a better life, will surely lead to shrinking the human
pool that feeds extremism.
For decades now, the Middle East has witnessed
conflicts and unresolved disputes and, as a
consequence, has been subject to the festering wounds
of terrorism. Needless to say, the core of the problem
remains the fact that Arab lands are still under
occupation in spite of the many resolutions of
international legitimacy, many adopted in this very
edifice, calling for an end to occupation.
The immediate implementation of those
resolutions, as well as General Assembly resolution
194 (III) — which affirms the right of return of the
Palestinian refugees to their lands confiscated by Israel
and bars the resettlement of the uprooted Palestinians
in their host countries — remains the only way to
defuse and to dry up the wells of extremism. That will
pave the way to a comprehensive, just and peaceful
settlement in our region, as foreseen in the 1991
Madrid peace summit and the implementation of the
land-for-peace principle.
Those principles of peace were confirmed as a
strategic choice by all Arab leaders during the Beirut
Arab summit of 2002. Sadly, the initiative has yet to be
seized upon to resolve regional conflicts and to achieve
a final and peaceful settlement in the Middle East.
Awaiting the historic resolution of the conflict,
Lebanon commends the United Nations Relief and
Works Agency for Palestine Refugees in the Near East
for all that it does, and calls upon the international
community to bolster its capabilities in order to
alleviate the hardships of the Palestinian refugees in
their places of “temporary” residence.
The daily Israeli violations of Lebanon’s
territorial integrity and aggressions against the people
of South Lebanon have made that important part of my
country yet another point of tension in the Middle East.
Israel’s violation of the Blue Line and its continuing
occupation of parts of my country, along with the
imprisonment of scores of our citizens without any
recourse to due process, are in clear violation of
international law, to say nothing of the lethal hardships
faced by our citizens in the freed areas of South
Lebanon due to the thousands of land mines planted by
Israel during its two-decade occupation of South
Lebanon.
My country continues to adhere to a
comprehensive and just peace settlement, to the
principle of non-aggression, and to respect for human
rights, and yearns for the implementation of all
international resolutions towards those ends. In the
meantime, we cannot but value the role played by the
United Nations in South Lebanon through the United
Nations Interim Force in Lebanon (UNIFIL) — a role
that has been extended to and benefited Lebanon for
almost three decades. Our clinging to the UNIFIL
presence emanates from our commitment to peace and
security, pending a final resolution of the conflicts in
the region.
Here, I would like to avail myself of the
opportunity to salute the UNIFIL forces active in South
Lebanon, to thank them for their sacrifices, and to bow
in memory of the fallen peacekeepers.
Lebanon has long endured Israel’s wars and
occupation, despite a Security Council resolution
calling for the immediate cessation of the occupation.
Alas, Israel ignored that resolution for over two
decades. That gave birth to a staunchly national
movement of resistance and defence of Lebanon’s
territorial integrity, as guaranteed by the Charter of the
United Nations under the right to fight occupation.
Despite the persistence of all the aforementioned
conditions of occupation, violations and aggressions,
and due to Lebanon’s adherence to all resolutions of
international legitimacy — an adherence based on a
clear understanding of the world community’s
demands — the Government of Lebanon launched an
internal dialogue between all Lebanese groups in order
to maintain our unity, security and stability, and to
reinforce our internal and international positions. We
look forward to maintaining that rapport with the world
community in order to achieve those noble goals.
Since the historic reconciliation at Taef, Lebanon
has enjoyed over a decade of stability and tranquillity,
quickly recapturing its regional pre-eminence and its
8

pioneering role as a land of religious tolerance — an
example to follow in the dialogue of civilizations.
Moreover, Lebanon has enjoyed an unprecedented
level of economic revitalization and has been able to
forge iron-clad unity in its armed forces and civil
institutions.
However, Lebanon has recently gone through
some horrific and fateful events, one of which — the
assassination of Prime Minister Rafik Hariri —
constitutes the hardest blow in its modern history. That
assassination caused great grief for our nation, and the
repercussions were felt throughout the world. We look
forward to the timely and prompt disclosure of the
International Inquiry Commission’s results of the
investigation into that heinous act, and we thank the
Security Council for consenting to Lebanon’s request
to appoint such a Commission.
Moreover, Lebanon appreciates the great efforts
undertaken by the Inquiry Commission in its search for
the truth, and will afford the Commission all the
support that it needs in order for us to prosecute the
culprits to the full extent of the law. That underlines
the commitment of Lebanon and of the world
community in the fight against terrorism.
Despite the abominable assassination of Prime
Minister Rafik Hariri and the ensuing national malaise,
we were able to conduct exemplary parliamentary
elections, which have been heralded by most observers
as yet another landmark in the democratic history of
Lebanon.
United Nations and international monitoring
officials testified that those elections were held in
accordance with the highest standards. Consequently, a
Government of national unity has been formed, which
has taken upon itself the task of immediately tackling
Lebanon’s internal and external affairs, within the
framework of a serious dialogue aimed at achieving a
national consensus and the preservation of what we all
desire, namely, Lebanon’s stability and national unity.
The new Lebanese Government is determined to
undertake a comprehensive plan of reform that will
encompass all political, administrative and economic
aspects, and as a first step it has established a much-
needed consultative national body to formulate a new
electoral law that will live up to the recommendations
of the European Union’s delegated commission.
Moreover, the Lebanese Government looks
forward to the valuable support of the United Nations,
and conveys the gratitude of the people of Lebanon.
Finally, we commend the precise follow-up provided
by the World Bank and the International Monetary
Fund for the rebuilding of a solid national economy.
From this rostrum, we set forth Lebanon’s
struggle for freedom, justice and the rule of law. It has
been Lebanon’s fate to walk this path in a region of
festering, decades-long conflicts and disputes. As such,
it has ended up paying an exorbitant price in wars,
occupations and assassinations. But Lebanon has been
relentless in its devotion to what is good and right, and
has always been able to defeat the forces of sedition
and destruction.
Today, we owe our moment of triumph to our
perseverance and to the international community’s
commitment to Lebanon. We ask that you take our
hand, once again, as we cross the threshold from fear
and war to hope and peace.